DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statements
The information disclosure statements (IDSs) submitted on 5/23/19, 8/21/19, 11/4/19, 1/22/20, and 12/4/20 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1100, described in para. [00158]; 1305 and 1361, described in para. [00161]; 1516, 1700, and 1705, described in para. [00165].  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 550 in Fig. 5a; 816, 820, and 822 in Fig. 8d; 752 and 762 in Fig. 9c; 1240 in 1205 in Figs. 12A and 12B; 1265 in Figs. 13A and 13B; 1535 in Fig. 17; 1695 in Fig. 18D; 2004, 2026, and 2028 in Fig. 24A; 2060 in Fig. 24B; and 2124 in Figs. 25C and 25D.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference numbers 1100, 1305, 1361, 1516, 1700, and 1705 are described in the specification but do not appear in the drawings. Reference numbers 550, 816, 820, 822, 752, 762, 1240, 1205, 1265, 1535, 1695, 2004, 2026, 2028, 2060, and 2124 appear in the drawings but are not described in the specification.
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities: the limitation “said vertical jet being in the enclosed space” appears both in lines 10 – 11 and in line 13, and the meaning of the duplication is unclear. If appropriate, the second instance could be amended to “said horizontal jet being in the enclosed space” which would correspond to the configuration shown in Fig. 24B. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially less than" in claims 1 and 8 is a relative term which renders the claim indefinite.  The term "substantially less than" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the The rejection could be obviated by deleting “substantially.” See MPEP 2173.05(b), III, D
In claims 4, 5, 9, and 10, the limitation “a standing person of average height” is indefinite because there is no objective standard provided by which ascertain the metes and bounds of the limitation. MPEP 2173.02, I. 
Claims 2, 3, 6, 7, and 11 are rejected for depending from rejected claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
Claims 1 and 3 – 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicol (US 2,582,884) (hereinafter “Nicol”) in view of Cote (US 5,042,456) (hereinafter “Cote”). Both Nicol and Cote are in the applicant’s field of endeavor, exhaust hoods over cooking surfaces. These two references, when considered together, teach all of the elements recited in claims 1 and 3 – 6 of this application.
Regarding claim 1, Nicol discloses an exhaust hood (8), comprising: an exhaust inlet (24, see annotated Fig. 2 below, the capitalized annotations denoting claim limitations); a shroud (18) having a lower edge and being movable (pivots on the hinge seen in Fig. 2); the shroud being configured to define an enclosed space over and adjacent a cooking surface (5), the enclosed space being in communication with the exhaust inlet (see airflow arrows in Fig. 2); the shroud being movable to a first position providing clearance between the cooking surface and the shroud lower edge (the first position is the open position where the shroud 18 is raised in annotated Fig. 2) and a second position providing substantially less than the clearance provided by the first position (solid line position in annotated Fig. 2, which is lower the open position); Nicol does not explicitly disclose a vertical jet at said lower edge aimed upwardly and along an inside of the shroud when the shroud is in the second position, said vertical jet being in the enclosed space; and a horizontal jet at a top of said shroud and aimed along an 

    PNG
    media_image1.png
    763
    775
    media_image1.png
    Greyscale

Cote teaches a vertical jet at said lower edge (upward airflow arrows emanating from air outlets 19 in Figs. 1 and 2A or emanating from air outlets 19a in Figs. 3 and 5) aimed upwardly and along an inside of the shroud (shown in the figures) when the shroud is in the second position (aimed that way regardless of the position of the 
Regarding claim 3, Nicol further discloses the shroud has a transparent portion (21, Figs. 1 and 2, col. 2 line 36).
Regarding claim 4, Nicol further discloses the shroud has a transparent portion (21) and the transparent portion is located such that a standing person of average height can view at least a portion of the cooking surface (5) through the transparent portion (21) when the shroud is in the first position (functional limitation that Nicol can perform since the transparent windows afford unrestricted view of the top plate of the grill and stove, col. 2 lines 34 – 38, and by virtue of the configuration shown in Fig. 1).
Regarding claim 5, Nicol further discloses the shroud has a transparent portion (21) and the transparent portion is located such that a standing person of average height can view at least a portion of the cooking surface (5) through the transparent portion when the shroud is in the first and second positions (functional limitation that Nicol can perform since the transparent windows afford unrestricted view of the top plate of the grill and stove, col. 2 lines 34 – 38, and by virtue of the configuration shown in Fig. 1).
Regarding claim 6, Nichol as modified by Cote as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses said vertical and horizontal jets are composed of conditioned air from an ambient space. Nicol does not explicitly disclose this additional limitation.
Cote teaches said vertical and horizontal jets are composed of conditioned air from an ambient space (“room air” is construed as conditioned air from an ambient space, col. 4 lines 1 – 10). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Nicol by adding the air source as taught by Cote in order to provide a self-contained exhaust hood system that does not require more complicated duct runs to the outdoors for a source of air. 
Claims 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicol as modified by Cote as applied to claim 1 above, and further in view of Frickel et al. (US 5,997,397) (hereinafter “Frickel”). Frickel is reasonably pertinent to a problem faced by the inventor by teaching details of airflows in an enclosed workspace. These three references, when considered together, teach all of the elements recited in claims 2 and 7 of this application.
Regarding claim 2, Nicol as modified by Cote as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses a register above the cooking surface and configured to emit a jet horizontally over the cooking surface toward the lower edge of the shroud, when the 
Frickel teaches a register (perforated wall 4) above the cooking surface (unnumbered, Figs. 1 and 2c) and configured to emit a jet (A) horizontally over the cooking surface toward the lower edge of the shroud, when the shroud (7) is in the second position (see airflow arrows A in Fig. 2c). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Nicol by adding the register as taught by Frickel in order to help clear some of the smoke and steam from cooking away from cooking surface so a cook can see better. 
Regarding claim 7, Nicol as modified by Cote as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses at least one fresh air vent in communication with the enclosed space and configured to form a jet that washes the cooking surface. Nicol as modified by Cote does not explicitly contain this additional limitation.
Frickel teaches at least one fresh air vent (perforations of perforated wall 4) in communication with the enclosed space (3, Fig. 1) and configured to form a jet that washes the cooking surface (airflow A, Figs. 2b and 2c). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Nicol by adding the fresh air vent as taught by Frickel in order to help clear some of the smoke and steam from cooking away from cooking surface so a cook can see better.
Claims 8 – 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicol in view of Deckas (US 3,494,112) (hereinafter “Deckas”). Deckas is reasonably pertinent to a problem faced by the inventor by teaching details of air vents providing airflow over a work surface. These two references, when considered together, teach all of the elements recited in claims 8 – 10 of this application.
Regarding claim 8, Nicol discloses an exhaust hood (8), comprising: an exhaust inlet (24, see annotated Fig. 2 above, the capitalized annotations denoting claim limitations); a shroud (18) having a lower edge and being movable (pivots on the hinge seen in Fig. 2); the shroud being configured to define an enclosed space over and adjacent a cooking surface (5), the enclosed space being in communication with the exhaust inlet (see airflow arrows in Fig. 2); the shroud being movable between a first position providing a first clearance between the cooking surface the shroud lower edge (the first position is the open position where the shroud 18 is raised in annotated Fig. 2) and a second position providing a second clearance substantially less than the first clearance (solid line position in annotated Fig. 2, which is lower the open position); the shroud having a transparent portion (21, Figs. 1 and 2, col. 2 line 36). Nicol does not explicitly disclose at least one fresh air vent disposed within the enclosed space, the vent having an outlet with a plurality of registers aimed at least partially downwardly toward the cooking surface and substantially horizontally over the cooking surface and configured to form a plurality of jets that flow from said outlet in the enclosed space directly to the cooking surface and over the cooking surface so as to wash said cooking surface, wherein the jets of the plurality of jets that flow substantially horizontally over 
Deckas teaches at least one fresh air vent (apertures 32 and 42 in which filters 30 and 41 are disposed as seen in the figures) disposed within the enclosed space (Figs. 1 – 3 and 5A – 5D), the vent having an outlet with a plurality of registers aimed at least partially downwardly (associated with aperture 32 and filter 30) toward the cooking surface (11, see airflow A in Figs. 2 and 5A) and substantially horizontally over the cooking surface (airflow B in Figs. 3 and 5B) and configured to form a plurality of jets that flow from said outlet in the enclosed space directly to the cooking surface and over the cooking surface so as to wash said cooking surface (airflow arrows in the figures represent the plurality of jets), wherein the jets of the plurality of jets that flow substantially horizontally over the cooking surface flow toward the lower edge of the movable shroud when the movable shroud is in the second position (functional limitation that Nicol modified by Deckas can perform because the airflow goes from the back to the front of the apparatus). It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the apparatus of Nicol by adding the vent structure as taught by Deckas in order to create an airflow that would clear steam and smoke from the cooking surface of Nicol so that it would be easier for a cook to see. Examiner’s note: the term “substantially horizontally” is not rejected under 112 second paragraph as being an indefinite relative term because one of ordinary skill in the art would know what is meant by “substantially horizontally.” MPEP 2173.05(b), III, D.
Regarding claim 9, Nicol further discloses the transparent portion (21) is located such that a standing person of average height can view at least a portion of the cooking 
Regarding claim 10, Nicol further discloses the transparent portion (21) is located such that a standing person of average height can view at least a portion of the cooking surface (5) through the transparent portion when the shroud is in the first and second positions (functional limitation that Nicol can perform since the transparent windows afford unrestricted view of the top plate of the grill and stove, col. 2 lines 34 – 38, and by virtue of the configuration shown in Fig. 1).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nicol as modified by Deckas as applied to claim 8 above, and further in view of Cote. These three references, when considered together, teach all of the elements recited in claim 11 of this application. Nicol as modified by Deckas as described above teaches all the elements of claim 8 upon which this claim depends. However, claim 11 of this application further discloses a vertical jet at said lower edge aimed upwardly and along an inside of the shroud when the shroud is in the second position, said vertical jet being in the enclosed space. Nicol does not explicitly disclose this additional limitation.
Cote teaches a vertical jet at said lower edge (upward airflow arrows emanating from air outlets 19 in Figs. 1 and 2A or emanating from air outlets 19a in Figs. 3 and 5) aimed upwardly and along an inside of the shroud (shown in the figures) when the shroud is in the second position (aimed that way regardless of the position of the shroud), said vertical jet being in the enclosed space (17, shown in profile in Fig. 4). It 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746